Case: 12-40593       Document: 00512301103         Page: 1     Date Filed: 07/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 9, 2013

                                     No. 12-40593                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

              Plaintiff - Appellee
v.

RICARDO OYERVIDES,

              Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:12-CR-60


                         ON PETITION FOR REHEARING

Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       IT IS ORDERED that the petition for rehearing is granted. The sentence
is vacated and the case is remanded for resentencing. Peugh v. United States,
133 S. Ct. 2072 (2013).




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.